﻿I address this General Assembly grief-
stricken at the death of 260 people in the tragic
aviation accident yesterday in this city of New York.
Most of the individuals stricken were, like myself, of
Dominican nationality. Our profound appreciation goes
to the heads of State and Government, to Ministers and
to representatives who have expressed their
condolences to the people and Government of the
Dominican Republic at this tragedy. I am much obliged
to you, Sir.
On behalf of the Government of the Dominican
Republic I offer our congratulations to the President on
his election to the stewardship of this session of the
General Assembly, convinced as we are that he will
indeed succeed in guiding this session in the very best
interests, and for the good, of the international
community. Likewise, we offer our most heartfelt
congratulations to the Secretary-General, Mr. Kofi
Annan, on his having been awarded the Nobel Peace
Prize. That honour, together with that bestowed upon
the United Nations, proves and ratifies the confidence
and recognition felt for the work being done by the
international community represented in this
Organization on behalf of all mankind.
Despite the fact that in September this year — on
the heels of the events of 11 September in New York
and in Washington, D.C. — the United Nations devoted
11

a number of plenary meetings to the issue of terrorism,
it is still today impossible for us to separate this from
the other items that we must deal with on the agenda of
this session. The significance of these tragic
developments is of such magnitude that it is imperative
for us, as a matter of conscience, to stop and think in
greater depth about their complexity and their
repercussions on the history that it is our lot to have to
live through, and about the most relevant ways for us
to prevent and combat this scourge. That is so because
it is plain to see that in the time that has elapsed
between September and these days of November, we
have managed to go further and into greater depth,
gaining new insights about the terrorist phenomenon.
We absolutely agree with those who have already
spoken that terrorism cannot be justified in any way,
and that the excuses some would seek to advance to
validate these deeds based on the existence of certain
economic, social, cultural or political situations, are
unacceptable. However paradoxical it may seem to
some, the conviction has also been stressed that, while
terrorism is unjustifiable and inexcusable, it is in those
very situations where terrorism finds its breeding
grounds, where frustrations and lack of prospects can
fan hatred and irrationality, where being shut out and
having no hope, being shunted to the sidelines and
suffering from poverty can incubate and give birth and
impetus to twisted feelings of indiscriminate and
irrational vengeance.
Faced with the sad reality of the events of 11
September just past, we are absolutely convinced that
the direction set for us by the Millennium Summit was
the right one, that is, the path of peace and of
fellowship among people. At that historic gathering the
rationale was analysed and the framework set for
action by the international community to promote
human rights, security, disarmament, economic
development, equality of nations, and the fight against
hunger, poverty, disease, exclusion, social, racial and
gender prejudice, and the abandonment of children, the
disabled and the elderly. There can be no doubt that
these are the priority objectives for the prevention of
violence and crime, that is to say, for the struggle
against wars, against genocide and against terrorism.
The full weight, pain and inhumanity of the
provocations of 11 September must not divert us from
the goals that we set for ourselves in the Millennium
Summit Declaration, nor draw us into any
disproportionate violence. When last month we
addressed this Assembly we stated that the most prized
virtue, indeed the democratic essence of this
Organization, that is of the United Nations, is its
commitment and determination to uphold respect for
human rights. It follows that although we know that
terrorism is the antithesis of that virtue, we must not
therefore act to confront it while failing to live up to
the obligation to protect those very rights. While acting
in a legitimate reaction of self-defence, we should not
be overcome by a spirit of retaliation but should rather
seek to apply international law and justice. That is why
the Dominican Republic cannot ignore the political
measures that surely will also contribute to preventing
and combating terrorism. Thus, we must resolutely
support Security Council resolution 1373 (2001),
adopted on 28 September, and feel ourselves also
bound by earlier resolutions and covenants the United
Nations has worked out over time in its fight against
terrorism.
In 1945 the United Nations Charter highlighted as
its core concern the need to preserve peace. That was
only to be expected after a war that had brought death
to millions of human beings and had wreaked havoc in
the life of many nations. The time that has elapsed has
brought us to the conviction that there is no better way
to preserve peace than to do all that we possibly can to
prevent war. The United Nations is ever more
necessary to attain that end, because within it we find
the underpinnings for promoting a healthy and creative
understanding among nations. Our fidelity to the
foundations of the Organization must be backed up by
a shared political will leading to actions that prove
irrefutably that we believe in and live up to what we
say and promise.
The unanimous adoption of the Millennium
Declaration, inasmuch as it represented a profound
commitment by the vast majority of the world’s
leaders, amounted to a kind of rebirth and renewal of
the United Nations in coming to grips with the
problems and challenges confronting us in the twenty-
first century. In that Declaration it was decided to do
all that we could to establish a just and lasting peace in
accordance with the purposes and principles of the
United Nations Charter, and the determination was
reaffirmed to support all efforts aimed at ensuring the
sovereign equality of States, respect for their territorial
integrity and political independence and the right to
self-determination of peoples that remain under
colonial domination and foreign occupation.
12

That pledge makes it incumbent upon us to bring
our full moral force to bear and to avail ourselves of all
possibilities afforded us by the machinery of the
Organization to resolve the conflicts that keep a
number of States around the globe in a state of war. We
have no doubt whatever that the conflict between Israel
and the Palestinian state must come to an end via
compliance with the multiple resolutions towards that
end that have emanated from the General Assembly,
thus honouring what we agreed upon in that
Millennium Declaration.
Moreover, we set for ourselves the purpose of
spurring forward reform of the United Nations Charter
and respecting the equality of the rights of nations.
Ratifying the Millennium Declaration means that there
can be no delay in turning the Security Council into a
body that would respond to the historic realities of the
present world and in establishing a logical set of
democratic balances based on those realities. It seems
to us fair for the non-permanent members to participate
in the Security Council via a rotational system that
would give to all the same opportunity. By the same
token, the Dominican Republic believes that it is also a
matter of equity and historical realism for us to accept
the Republic of China on Taiwan as a Member of the
United Nations. Geopolitical reasons must not override
situations of fact that have been recognized in bringing
other States into the United Nations.
In the Millennium Declaration the problem of
globalization was addressed with the following words:
“We recognize that developing countries
and countries with economies in transition face
special difficulties in responding to this central
challenge. Thus, only through broad and
sustained efforts to create a shared future, based
upon our common humanity in all its diversity,
can globalization be made fully inclusive and
equitable.” (resolution 55/2, para. 5)
As we speak, a Ministerial Meeting of the countries
members of the World Trade Organization (WTO) is
being held in Doha, Qatar. Most countries with small
economies are rightfully calling for the fulfilment of all
the agreements of the Uruguay Round. We hope that
they will not be saddled with unbearable new burdens,
that their calls will be heard and that generous
solidarity and cooperation will be shown, as well as
understanding of the imbalances, differences and
asymmetries in the pace of development when
comparing rich countries to poor, small ones.
Among the objectives of the World Trade
Organization are respect for human rights,
strengthening democracy and preserving the
environment. All that will not be possible if the process
of globalization is not carried out with a sincere and
resolute determination to show understanding and to
provide cooperation and technical assistance to help
the majority of the nations on this planet to achieve
development. How are we to understand the deadlines
set by the World Trade Organization for attaining
certain economic objectives, in some cases as soon as
2003 and in others 2005, when the Millennium
Declaration, aware of the inequalities and difficulties
facing most nations, seeks to redress no sooner than
2015 — and only to a certain degree — the poverty of
millions upon millions of human beings whose income
is less than $1 a day? We hope that at the conferences
scheduled by the United Nations, such as the
International Conference on Financing for
Development and the World Summit on Sustainable
Development, light can be shed on these problems in
an effective way, yielding equitable measures designed
to reduce the inequalities separating peoples one from
the other.
Allow me finally to refer to an aspect most
intimately tied to respect for and recognition of human
rights, something that also coincides with the
Millennium Declaration inasmuch as it refers to the
demands of women and gender equality. Indeed, the
International Research and Training Institute for the
Advancement of Women (INSTRAW), based in the
Dominican Republic, is one of the few United Nations
institutions located in a developing country, and the
only international institute devoted to research on and
training for the advancement of women. The Secretary-
General, in his report to the General Assembly
presented in the Third Committee on 17 October 2001,
said that, notwithstanding the difficulties and
uncertainties that INSTRAW has encountered in the
last two years it has managed to obtain the minimum
resources for fulfilling the mandate assigned to it by
the Assembly and the Economic and Social Council.
He went on to say that inasmuch as the Institute
has begun to produce tangible results via the
information system and contact networks in creating an
awareness of gender issues, perhaps the Assembly
would wish to adopt a decision on how Institute would
13

be able to operate productively and cost-effectively
beyond the year 2001.
Let us not let INSTRAW — that noble institution,
a pioneer in the advancement of women, particularly of
women in developing countries — perish for lack of
resources. Let us make a consistent and generous
gesture, demonstrating solidarity, so that the General
Assembly will ensure the continued existence of this
institution beyond this year of 2001, by allocating in
the United Nations budget the funds necessary for it to
continue to work towards its fruitful humanitarian
ends.




